UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2473


ALVIN DARDEN; DIANE DARDEN,

                      Plaintiffs – Appellants,

          v.

THE AUTOMOBILE INSURANCE COMPANY OF HARTFORD, CONNECTICUT,
d/b/a Travelers,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      John A. Gibney, Jr.,
District Judge. (3:12-cv-00188-JAG-MHL)


Submitted:   April 18, 2013                   Decided: April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Darden, Diane Darden, Appellants Pro Se. Craig David
Roswell, Michael David Stallings, NILES, BARTON & WILMER, LLP,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alvin   and    Diane   Darden    appeal   the   district      court’s

order entering judgment following a jury trial.                 The record does

not contain a transcript of trial proceedings.                  An appellant has

the burden of including in the record on appeal a transcript of

all parts of the proceedings material to the issues raised on

appeal.     Fed. R. App. P. 10(b); 4th Cir. R. 10(c).                  By failing

to produce a transcript or to qualify for the production of a

transcript at government expense, the Dardens have waived review

of the issues on appeal that depend upon the transcript to show

error.     See generally Fed. R. App. P. 10(b)(2); Keller v. Prince

George’s Cnty., 827 F.2d 952, 954 n.1 (4th Cir. 1987).                     As no

error appears on the record before us, we affirm the district

court’s order.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and   argument    would   not   aid    the   decisional

process.



                                                                         AFFIRMED




                                       2